Exhibit 10.35

FORM OF

LOAN INDEMNIFICATION AGREEMENT

[[Property Name]]

This LOAN INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the
            day of             , 2012, by Landmark Apartment Trust of America,
Inc. (f/k/a Apartment Trust of America, Inc.), a Maryland corporation (“LAT”)
and Landmark Apartment Trust of America Holdings, L.P. (f/k/a Apartment Trust of
America Holdings, L.P.), a Virginia limited partnership, (“LAT Holdings” and,
together with LAT, the “LAT Parties” or the “Indemnitor”), in favor of the
Guarantor.

RECITALS:

A. Pursuant to that certain Master Contribution and Recapitalization Agreement
by and among Indemnitor, Elco Landmark Residential Holdings LLC, a Delaware
limited liability company (“EL”) and Elco Landmark Residential Management LLC, a
Delaware limited liability company (“ELRM” and, together with EL, the “EL
Parties”), dated as of             , 2012 (the “Master Agreement”), the EL
Parties are contributing to LAT Holdings and LAT Holdings is accepting, all of
their direct or indirect ownership interests (as applicable) (the
“Contribution”) in the Property.

B. The Property is currently encumbered by the Mortgage as security for the
Loan.

C. Guarantor previously gave the Guaranty in order to induce Lender to make the
Loan.

D. Lender has consented to the Contribution and the Loan, Mortgage, and Guaranty
will remain in place after the Contribution.

E. In connection with the Contribution, Indemnitor has agreed to indemnify
Guarantor for its obligations under the Guaranty, and the LAT Parties, the EL
Parties, and the Guarantor have agreed to use good faith efforts to replace the
Guaranty after the Contribution, all as more particularly described herein.

F. Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Schedule 1 attached hereto or as they appear elsewhere in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Indemnitor agrees as follows:

1. Indemnification and Reimbursement of Guarantor.

(a) Indemnitor, jointly and severally, hereby indemnifies and agrees to hold
Guarantor harmless from and against any and all costs, losses, damages, claims
and expenses (including but not limited to reasonable attorneys’ fees and other
third-party expenses)

 

1



--------------------------------------------------------------------------------

(collectively, “Losses”) incurred by Guarantor under the Guaranty from and after
the date of the Master Agreement, including without limitation any of the
foregoing incurred in connection with enforcing this Agreement.

(b) In the event any sums are paid by the Guarantor under or on account of the
Guaranty, the Guarantor shall be entitled to immediate reimbursement from the
Indemnitor for such sum, and any amount so due the Guarantor, if not paid within
five (5) days after demand therefor, shall bear interest at an annual rate equal
to the prime rate as published from time to time by The Wall Street Journal (or
if the Wall Street Journal ceases to publish a prime rate, then the 14-day
moving average closing trading price of 90 day Treasury bills), plus 2% per
annum, such interest accruing daily and compounding monthly.

(c) Notwithstanding the foregoing, Guarantor shall not be entitled to
indemnification or reimbursement under this Agreement for any Losses to the
extent that such Losses are due to the gross negligence, fraud, intentional
misrepresentation, willful misconduct, bad faith, misappropriation, or any
criminal act of Guarantor.

2. In the event of a claim for indemnity or reimbursement hereunder, the
Guarantor shall provide reasonable notice to the Indemnitor of the existence of
any such claim, demand or other matters to which the indemnification obligations
hereunder would apply, and the Guarantor agrees to give the Indemnitor a
reasonable opportunity to participate in the defense of the same at the
Indemnitor’s own cost and expense and with counsel of the Indemnitor’s own
selection.

3. Separate and successive actions may be brought hereunder to enforce any of
the provisions hereof at any time and from time to time. No action hereunder
shall preclude any subsequent action. In no event shall any provisions of this
Agreement be deemed to be a waiver of or to be in lieu of any right or claim,
including, without limitation, any right of contribution or other right of
recovery, that any party to this Agreement might otherwise have against any
other party to this Agreement.

4. The LAT Parties, the EL Parties, and the Guarantor hereby agree to cooperate
with each other and to use good faith efforts to replace the Guaranty with a
guarantee in substantially the same form as the Guaranty to be made by an
Affiliate (as defined in the Master Agreement) of the LAT Parties acceptable to
Lender (a “Replacement Guaranty”). If and when a Replacement Guaranty has been
delivered to and accepted by Lender, this Agreement will terminate automatically
solely with respect to matters first arising from and after the date of the
Replacement Guaranty.

5. If any term of this Agreement or any application thereof shall be invalid,
illegal or unenforceable, the remainder of this Agreement and any other
application of such term shall not be affected thereby. No delay or omission in
exercising any right hereunder shall operate as a waiver of such right or any
other right.

6. The rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided to the parties hereto by law or by any
other agreement to which the parties hereto are bound.

 

2



--------------------------------------------------------------------------------

7. Except as expressly set forth in Section 1(c) above, the reimbursement and
indemnification obligations of Indemnitor hereunder are absolute, irrevocable,
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of the obligations giving rise to the payment of the Losses or
any agreement or instrument relating thereto, or any substitution, release or
exchange of any other guarantee of or security for any obligation, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor; it being the intent of the
parties hereto that such obligations shall be absolute and unconditional under
any and all circumstances. With respect to its obligations hereunder, except
with respect to the notices required by this Agreement, Indemnitor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any other party exhaust any right,
power or remedy or proceed against any Person.

8. The obligations of Indemnitor hereunder shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of Indemnitor
in respect of any obligation hereunder is rescinded or must be otherwise
restored by the Person receiving such payment, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

9. This Agreement shall be binding upon each of the parties and each party’s
respective executors, heirs, successors and assigns (including without
limitation any entity or entities that are their respective corporate,
partnership or other successors and assigns) and shall inure to the benefit of
Guarantor and its successors and assigns.

10. Notices given hereunder shall be given by postage paid, registered or
certified mail, return receipt requested, or by recognized national overnight
courier service, to the address of Indemnitor as set forth on Schedule 2, or to
such other address as Indemnitor may designate in a writing given in the manner
provided in this paragraph.

11. This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York (but without regard to its conflicts of laws
principles other than Sections 5-1401 and 5-1402 of the New York General
Obligation Law).

12. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes.

[Signatures On Following Pages]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor and Guarantor have executed this Agreement as an
instrument under seal as of the day and date first written above.

INDEMNITOR:

 

LANDMARK APARTMENT TRUST OF AMERICA, INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, L.P.

By:

   Landmark Apartment Trust of America, Inc.,       its general partner      
By: _______________________________          Name:
________________________________          Title:
_________________________________   

[Signatures continue on following page]

[Indemnitor Signature Page to Loan Indemnification Agreement – [insert Property
Name]]



--------------------------------------------------------------------------------

GUARANTOR:

[Insert Signature Block of Guarantor]

 

By:

 

 

  Name:  

 

  Title:  

 

[Guarantor Signature Page to Loan Indemnification Agreement – [insert Property
Name]]



--------------------------------------------------------------------------------

SCHEDULE 1

“Guarantor” shall mean                                         , a
                                        

“Property” shall mean [insert location of property]

“Lender” shall mean                                         , a
                                        

“Loan” shall mean Loan from Lender to                     , a
                    (“Borrower”), as evidenced by that certain [Promissory Note]
dated             , by Borrower in the original principal amount of
                    

“Mortgage” shall mean that certain [Deed of Trust/Mortgage] dated as of
                    and affecting the Property.

“Guaranty” shall mean that certain [Guaranty Agreement] dated as of
                    , by Guarantor in favor of Lender[; and Environmental
Indemnification Agreement dated as of                     by Guarantor in favor
of Lender]

 

Loan Indemnification Agreement – [insert property name] – Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

Notice Addresses

 

Indemnitor:   Guarantor:   Landmark Apartment Trust of America, Inc.     
[insert Guarantor address]   4901 Dickens Road, Suite 101      Attention:  
Richmond, Virginia 23230      Fax:   Attention: Stanley J. Olander, Jr.     
Email:   Fax: (804) 237-1345        Email: jolander@atareit.com   with copies,
in the case of notice, to:        [insert additional copy address] with copies,
in the case of notice, to:      Attention:   Hunton & Williams LLP      Fax:  
Riverfront Plaza, East Tower      Email:   951 East Byrd Street        Richmond,
Virginia 23219        Attention: Daniel M. LeBey, Esq.        Fax:
(804) 788-8218        Email: dlebey@hunton.com     

 

Loan Indemnification Agreement – [insert property name] – Schedule 2